Name: Council Regulation (EEC) No 3535/81 of 3 December 1981 opening, allocating and providing for the administration of a Community tariff quota for wines of fresh grapes falling within subheading ex 22.05 C of the Common Customs Tariff and originating in Cyprus (1982)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15 . 12 . 81 Official Journal of the European Communities No L 360/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 353 5/8 1 of 3 December 1981 opening, allocating and providing for the administration of a Community tariff quota for wines of fresh grapes falling within subheading ex 22.05 C of the Common Customs Tariff and originating in Cyprus ( 1982) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, 1982 the period of validity of the arrangements applicable in 1981 ; Whereas the abovementioned Supplementary Protocol provides for the opening of an annual Community tariff quota of 10 000 hectolitres of certain wines of fresh grapes , in containers holding two litres or less, falling within subheading ex 22.05 C of the Common Customs Tariff and originating in Cyprus , at rates of customs duty equal to 25 % of the customs duty in the Common Customs Tariff; whereas this Community tariff quota should be opened for the period from 1 January to 31 December 1982 ; Whereas the wines in question are subject to compliance with the free-at-frontier reference price; whereas , in order that such wines may benefit from this tariff quota, Article 18 of Regulation (EEC) No 337/79 (4), as last amended by Regulation (EEC) No 3456/80 ( s), must be complied with ; Whereas Article 1 of the Protocol concerning the arrangements to be applied during 1981 in the framework of the Decision adopted by the Association Council on 24 November 1980 establishing the process into the second stage of the ' Association Agreement between the European Economic Community and the Republic of Cyprus ( 1), as supplemented by the Protocol to the Agreement establishing an Association between the European Economic Community and the Republic of Cyprus consequent on the accession of the Hellenic Republic to the Community (2) hereinafter called the Protocol of Adaptation, lays down, on the one hand, that the provisions of the Supplementary Protocol to the Agreement establishing an Association between the European Economic Community and the Republic of Cyprus (3 ) shall be applicable for 1981 and, on the other hand, that the contracting parties shall enter into negotiations , early in 1981 for the purpose of establishing the trade arrangements applicable in 1982 and 1983 ; \ Whereas it is in particular necessary to ensure for all Community importers, equal and uninterrupted access to the abovementioned quota and uninterrupted application of the rates laid down for that quota to all imports of the products concerned into all Member States until the quota has been used up; whereas , having regard to the above principles , the Community nature of the quota can be respected by allocating the Community tariff quota among the Member States ; whereas , in order to reflect as accurately as possible the true trend of the market in the products in question, such allocation should be in proportion to the requirements of the Member States , calculated by reference to the statistics for imports of the products in question from Cyprus over a representative reference Whereas , pending the establishment of such arrangements , it is advisable to extend provisionally for (*) OJ No L 174, 30 . 6 . 1981 , p . 28 . ( 2) OJ No L 174, 30. 6 . 1981 , p . 2 . (3) OJ No L 172 , 28 . 6 . 1978 , p . 2 . (4 ) OJ No L 54, 5 . 3 . 1979, p . 1 . ( s ) OJ No L 360, 22 . 12 . 1980, p . 18 . No L 360/2 Official Journal of the European Communities 15 . 12 . 81 period and also to the economic outlook for the quota period concerned; Member States and the Commission , and the latter must be in a position to monitor the extent to which the quota volume has been used up and to inform the Member States ; Whereas , however, neither Community nor national statistics showing the breakdwon for each of the types of wine in question are available and no reliable estimates of future imports can be made; whereas , in these circumstances , the quota should be allocated in initial shares on the basis of the likely demand for these wines on the markets of the various Member States ; Whereas, if at a given date in the quota period a substantial quantity of an initial share remains unused in any Member State, it is essential that that Member State should return a significant proportion to the reserve, to prevent a part of any Community quota from remaining unused in one Member State when it could be used in others ; Whereas , in order to take into account import trends for the products concerned in the various Member States , the quota volume should be divided into two instalments , the first being shared among the Member States and the second constituting a reserve to cover at a later date the requirements of Member States which have used up their initial quota shares ; whereas , in order to give importers in each Member State a certain degree of security, the first instalment of the Community quota should, under the present circumstances, be fixed at 80 % of the quota volume; Whereas , since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, any operation relating to the administration of the quota shares allocated to that economic union may be carried out by any one of its members, HAS ADOPTED THIS REGULATION: Article 1 Whereas the Member States ' initial shares may be used up at different times ; whereas , in order to take this fact into account and avoid any break in continuity, any Member State which has almost used up its initial share should draw an additional share from the reserve ; whereas this must be done by each Member State as and when each of its additional shares is almost used up, and repeated as many times as the reserve allows; whereas the initial and additional shares must be valid Until the end of the quota period; whereas this method of administration requires close cooperation between 1 . From 1 January to 31 December 1982 Common Customs Tariff duties in /respect of the following products originating in Cyprus shall be suspended at the levels shown below within the limits of a Community tariff quota of 10 000 hectolitres : CCT heading No Description Rate of duty 22.05 Wine of fresh grapes ; grape must with fermentation arrested by the addition of alcohol : C. Other : I. Of an actual alcoholic strength by volume not exceeding 13% vol , in containers holding : ex a ) Two litres or less :  Wine of fresh grapes 3 · 6 ECU per hi II . Of an actual alcoholic strength by volume exceeding 13% vol but not exceeding 15% vol in containers holding : ex a ) Two litres or less :  Wine or fresh grapes other than liqueur wines of an actual alcoholic strength by volume of 15% vol 4-2 ECU per hi V 15 . 12 . 81 Official Journal of the European Communities No L 360/3 been used up, that Member State shall , in accordance with the conditions laid down in paragraph 1 , draw a fourth share equal to the third . This process shall continue until the reserve is used up . Within the limits of this tariff quota, Greece shall apply duties calculated in accordance with the relevant provisions in the 1979 Act of Accession and the Protocol of Adaptation. 2 . The wines in question shall be subject to compliance with the free-at-frontier reference price. In order that such wines may benefit from this tariff quota Article 18 of Regulation (EEC) No 337/79 must be complied with . 4. By way of derogation from paragraphs 1 , 2 and 3 , a Member State may draw shares smaller than those fixed in those paragraphs if there is reason to believe that those might not be used up . It shall inform the Commission of its reasons for applying this paragraph.Article 2 Article 4 1 . The Community tariff quota referred to in Article 1 shall be divided into two instalments . 2 . The first instalment, amounting to 8 000 hectolitres , shall be allocated among the Member States ; the shares , which subject to Article 5 shall be valid until 31 December 1982, shall be as follows : (hectolitres) The additional shares drawn pursuant to Article 3 shall be valid until 31 December 1982 . Article 5 Benelux 260 Denmark 260 Germany 260 Greece 60 France 60 Ireland 540 Italy 60 United Kingdom 6 500 Member States shall return to the reserve, not later than 1 October 1982 , the "unused portion of their initial share which on 15 September 1982 is in excess of 20 % of the initial volume. They may return a larger quantity if there are grounds for believing that such portion may not be used in full . 3 . The second instalment, amounting to 2 000 hectolitres , shall constitute the reserve. Each Member State shall , not later than 1 October 1982, notify the Commission of the total quantities of the products in question imported up to 15 September 1982 and charged against the Community quota, and of any quantities of the initial shares returned to the reserve. Article 3 Article 6 1 . If 90 % or more of a Member State's initial share as specified in Article 2 (2), or 90 % of that share minus the portion returned to the reserve where Article 5 is applied, has been used up, then to the extent permitted by the amount of the reserve that Member State shall forthwith , by notifying the Commission, draw a second share equal to 15 % of its initial share, rounded up where necessary to the next unit. 2 . If, after one of its initial shares has been used up, 90 % or more of the second share drawn by a Member State has been used up, then, to the extent permitted by the amount of the reserve, that member State shall , in accordance with the conditions laid down in paragraph 1 , draw a third share equal to 7-5 % of its initial share, rounded up where necessary to the next unit. 3 . If, after its second share has been used up, 90 % or more of the third share drawn by a Member State has The Commission shall keep an account of the shares opened by Member States in accordance with Articles 2 and 3 and shall , as soon as it is notified, inform each Member State of the extent to which the reserve has been used up. It shall inform the Member States , not later than 5 October 1982 , of the amount in the reserve after quantities have been returned pursuant to Article 5 . The Commission shall ensure that any drawing which uses up the reserve is limited to the balance available, and to this end shall indicate the amount thereof to the Member State which makes such last drawing. No L 360/4 Official Journal of the European Communities 15 . 12 . 81 Article 7 Article 8 At the request of the Commission, the Member States shall inform it of imports of the products concerned actually charged against their shares . Article 9 1 . The Member States shall take all measures necessary to ensure that additional shares drawn pursuant to Article 3 are opened in such a way that imports may be charged without interruption against their accumulated shares of the Community quota. 2 . The Member States shall ensure that importers of the products in question established in their territory have free access to the shares allocated to them. 3 . The extent to which a Member State has used up its share shall be determined on the basis of imports of the products in question entered with the customs authorities for free circulation . The Member States and the Commission shall cooperate closely in order to ensure that this Regulation is complied with . Article 10 This Regulation shall enter into force on 1 January 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 December 1981 . For the Council The President T. KING